Citation Nr: 0008197	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-28 773	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a compensable rating for residuals of a 
head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1973.  This appeal arises from rating decisions in 
May and June 1995, in which the RO denied service connection 
for an acquired psychiatric disorder, to include PTSD, and 
denied service connection for residuals of a head injury.  
The veteran was accorded a hearing at the RO before a hearing 
officer in September 1995, and a transcript of that hearing 
is included in the claims folder.  In June 1997, the Board of 
Veterans' Appeals (Board) remanded the case to the RO.  This 
appeal also arises from a June 1999 rating decision, in which 
the RO awarded service connection and assigned a 
noncompensable rating for residuals of a head injury.  In a 
June 1999 statement, the veteran expressed his 
dissatisfaction with the noncompensable rating for service-
connected residuals of a head injury.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, is 
shown by clear and unmistakable evidence to have pre-existed 
the veteran's service.  

2.  An acquired psychiatric disorder, to include PTSD, 
increased in severity during the veteran's service.  



CONCLUSIONS OF LAW

1.  The presumption of soundness at enlistment is rebutted as 
to the pre-service existence of an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

2.  The pre-service acquired psychiatric disorder, to include 
PTSD, was aggravated by service.  38 U.S.C.A. §§ 1110, 1153 
(West 1991); 38 C.F.R. § 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In the June 1997 remand, the Board noted that the veteran's 
DD-214 ("Armed Forces of the United States Report of 
Transfer or Discharge") indicated that his military 
occupational specialty was clerk typist.  He did not serve in 
the Republic of Vietnam, and did not engage in combat with an 
enemy of the United States.  

The veteran's service medical records include a report of his 
medical history, which dates from his induction in September 
1971.  In the medical history report, the veteran indicated 
that he had been "badly depressed" only days before 
induction, and had been hospitalized at Johnstown Memorial 
Hospital.  The examining physician noted that the veteran had 
been seen in the emergency room on September 6, 1971, for 
acute hysteria, but was not hospitalized.  He was noted to be 
taking medication as needed.  He had not taken any medication 
for depression on that day or the day before, and the 
examiner concluded that the veteran's complaints of 
depression were not considered disqualifying.  The subsequent 
report of examination found the veteran to be psychiatrically 
normal.  The examiner indicated that a neuropsychiatric 
consultation should be performed on induction if necessary.  
There is no evidence in the service medical records that the 
veteran ever underwent such a consultation.  

Service medical records show that, in November 1972, the 
veteran was brought to the mental health clinic by military 
police because he "had a reaction".  The clinic notes at 
that time reflect a history of psychiatric decompensation one 
year earlier in Pennsylvania, where he was hospitalized for 
one day.  On examination, the veteran was hyperventilating 
and hysterical.  His symptoms resolved with Vistaril.  The 
diagnostic impression was adjustment disorder, and the 
veteran was sent to the psychiatric clinic.  

In December 1972, the veteran was observed to be uptight, 
nervous, and shaky.  He was noted to have a "neurotic 
character" and Librium was prescribed.  In January 1973, the 
veteran was involved in a motor vehicle accident in Italy.  
He was treated for multiple abrasions and hyperventilation.  
In August 1973, the veteran was seen in the general medicine 
clinic and diagnoses included anxiety reaction and asthmatic 
bronchitis.  On separation examination in August 1973, the 
veteran did not report any psychiatric symptoms.  The report 
of medical examination on separation found him to be mentally 
normal.  

The veteran submitted his claim for service connection for 
PTSD in October 1994.  He asserted that his psychological 
problems began when he was injured in an automobile accident 
in service.  

In a November 1994 letter, the veteran related a history of 
child abuse and family struggle.  He indicated that he had 
entered the service to escape his traumatic and violent home 
life.  When requested to provide information on alleged 
stressors in service that caused PTSD, the veteran responded 
with a history of his tumultuous family life prior to 
service.  He has related that he tried to commit suicide in 
service.  This is not confirmed by the service medical 
records.  

A letter was received in November 1994 from James Vizza, 
Psy.D., and Paul Rodriguez-Feo, M.D., which indicated that 
the veteran has been followed for PTSD and a personality 
disorder, not otherwise specified, since June 1994.  The 
letter did not provide information as to the basis or 
etiology of the veteran's psychiatric diagnoses.  

On VA psychiatric examination of the veteran in November 
1994, the diagnoses were PTSD by history, chronic since age 
2, as a result of the veteran having been subjected to abuse 
by his mother, and chronic alcohol dependence and passive 
aggressive personality disorder.  

In December 1994, the veteran was hospitalized at the VA 
Medical Center in Pittsburgh, Pennsylvania (Pittsburgh VAMC), 
with diagnoses of anxiety disorder, not otherwise specified, 
depressive disorder, not otherwise specified, and provisional 
chronic PTSD, delayed type.  

At a personal hearing in September 1995, before the local 
hearing officer at the RO, the veteran testified that all of 
his medical problems resulted from the automobile accident in 
service in January 1973.  He reported that he was 
hospitalized for three to four days after the accident.  He 
indicated that, following the accident, he had problems with 
his job and was finally discharged from the service.  He 
began drinking and had a breakdown in August 1994, which 
resulted in a five day hospitalization.  

In a VA Form 9 submitted in June 1996, the veteran indicated 
that he had been hospitalized at Conemaugh Memorial Hospital 
in Johnstown, Pennsylvania, after a second suicide attempt in 
November 1995.  

The remand directed that records of pre-service and post-
service psychiatric treatment of the veteran be obtained 
including, records from Johnstown Memorial Hospital relating 
to emergency room treatment in September 1971, and records 
from Drs. Vizza and Rodriguez-Feo, and Conemaugh Memorial 
Hospital.  After the records were obtained, the veteran was 
to be accorded a VA psychiatric examination to determine the 
nature and etiology of any current psychiatric disorder, to 
include the presence or absence of PTSD.  The examiner was 
requested to opine as to whether there is any relationship 
between the current disorder and any in-service stressor.  
The examiner was directed to express an opinion as to whether 
an acquired psychiatric disorder clearly and unmistakably 
pre-existed service and, if so, whether such pre-service 
acquired psychiatric disorder increased in severity during 
service.  

Subsequent to the June 1997 remand, records of medical 
treatment of the veteran at Conemaugh Memorial Hospital, 
dating from July 1988 to January 1995, a hospital discharge 
summary dating from August 1994, and medical records dating 
from November to December 1995 were associated with the 
claims folder.  The records dating from July 1988 to January 
1995 chiefly describe treatment for a sinus disorder.  The 
hospital discharge summary dating from August 1994 indicated 
that the veteran was involuntarily hospitalized after threats 
to his wife and parents.  Discharge diagnoses included 
dysthymia, adjustment disorder with mixed emotional features 
and disturbance of conduct, and poly-substance abuse.  The 
veteran was discharged in the custody of the state police.  
The medical records dating from November to December 1995 
show that the veteran was hospitalized after an apparent 
overdose of Doxepin and Darvocet in a suicide attempt.  
William Ellien, M.D., described the veteran's history of 
multiple head injuries, including several head injuries in 
motor vehicle accidents which resulted in loss of 
consciousness.  Discharge diagnoses included a mixed episode 
of severe bipolar disorder, alcohol dependence, anti-social 
and passive aggressive personality disorder, and generalized 
seizure disorder.  

Dr. Vizza submitted a July 1997 letter, which noted that the 
veteran had first been seen by Dr. Rodriguez-Feo in May 1994.  
In the course of five sessions with the veteran, Dr. 
Rodriguez-Feo diagnosed PTSD.  Dr. Vizza evaluated the 
veteran over 19 sessions, and diagnosed a personality 
disorder, not otherwise specified.  

A July 1997 notice from Johnstown Hospital indicates that 
records of medical treatment of the veteran requested by the 
RO pursuant to the June 1997 remand were forwarded to VA.  
However, records of pre-service medical treatment of the 
veteran for a psychiatric disorder at Johnstown Hospital are 
not included in the claims folder, and a June 1999 
supplemental statement of the case confirms that the records 
are not in the claims folder.  

Records of VA medical treatment of the veteran, dating from 
October 1994 to August 1997, and a report of a VA psychiatric 
examination in December 1998 were added to the claims folder.  
The treatment records from October 1994 to August 1997 show 
psychiatric treatment and include examiner assessments of a 
seizure disorder.  

On VA psychiatric examination of the veteran in December 
1998, the examiner reported having reviewed the claims 
folder.  The veteran gave a medical history which included 
being jailed overnight prior to service following an episode 
in which his family claimed he was trying to kill his mother.  
He described a history of abuse from his mother beginning in 
childhood and extending until his induction into service.  He 
stated that he was involved in a motor vehicle accident 
during service in January 1973, but he could recall little 
about the accident.  The veteran stated that he was 
hospitalized for several days following the accident, and 
although he returned to duty, he was transferred to less 
desirable duty and eventually discharged.  He described post-
service psychiatric treatment at Conemaugh Memorial Hospital, 
and a suicide attempt in November 1995.  Following clinical 
evaluation, the examiner's diagnoses included chronic PTSD, 
dysthymic disorder, and alcohol abuse.  The examiner 
indicated that the veteran's PTSD is secondary to the 
physical and mental abuse he endured while living with his 
mother from childhood until his induction into service.  The 
examiner indicated that there were no indications of post-
traumatic stress reactions which were military-based per se.  
The examiner also opined that the veteran's military 
experiences did not necessarily exacerbate his psychiatric 
symptoms since the examiner believed that the veteran would 
have experienced the same general course of psychiatric 
impairment if he had not been in the military.  

Analysis

At the outset, the Board notes that the claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD, is a plausible one, and that, therefore, it is well-
grounded.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A veteran who served during a 
period of war or during peacetime service after December 31, 
1946 is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137.  

If it is determined that a disability present in service 
existed prior to service, then the question of aggravation is 
raised.  In this regard, a pre-existing injury or disease 
will be considered to have been aggravated by service, where 
there is an increase in severity of the disability during 
such service, unless there is clear and unmistakable evidence 
that the increase in severity is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

In this case, notwithstanding the absence of records of the 
veteran's emergency room treatment at Johnstown Memorial 
Hospital in September 1971, prior to service, the service 
medical records show that the veteran gave a medical history 
on induction into service which included a report of 
treatment for complaints of acute hysteria and depression at 
Johnstown Hospital shortly before service.  The pre-service 
existence of a psychiatric disorder is further demonstrated 
by a diagnosis of PTSD by history since age two on VA 
psychiatric examination in November 1994 and by the opinion 
of the VA examiner in December 1998 that PTSD pre-existed 
service and was associated with physical and mental abuse in 
childhood.  Therefore, the Board finds that the presumption 
of soundness on the veteran's enlistment into service is 
rebutted by clear and unmistakable evidence of the existence 
of an acquired psychiatric disorder prior to service.  

As to the question of aggravation of a pre-existing 
psychiatric disorder during service, the service medical 
records describe the veteran as being hysterical in November 
1972, as having Librium prescribed in December 1972, and as 
having an anxiety reaction in August 1973.  In the Board's 
opinion, this establishes that the pre-service psychiatric 
disorder increased in severity during service.  The VA 
examination of December 1998 addressed the questions set 
forth in the June 1997 remand.  The examiner diagnosed PTSD 
and related the onset of PTSD to incidents from the veteran's 
childhood and family abuse.  The examiner then concluded that 
the veteran's current psychiatric disorder did not increase 
in severity during service because it would have increased to 
the same degree had the veteran not been in service.  
However, a medical finding that the veteran's pre-existing 
psychiatric disorder would have increased whether he entered 
the military or not is not the test for determining whether 
the pre-existing psychiatric disorder was aggravated in 
service.  As noted above, aggravation of a pre-existing 
disability is demonstrated where there is an increase in the 
severity of the disability during service.  Here, Board has 
concluded that the examiner's comments in December 1998 have 
indicated that the veteran's pre-existing psychiatric 
disorder increased in severity coincident with service.  
Accordingly, the Board concludes that the veteran's pre-
existing psychiatric disorder was aggravated by service, and 
the claim of service connection for an acquired psychiatric 
disorder, to include PTSD, should be granted.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is granted.  


REMAND

With regard to the claim for a compensable rating for 
residuals of a head injury, on VA PTSD examination of the 
veteran in December 1998, the examiner ruled out a 
psychiatric diagnosis of organic etiology, arising from the 
January 1973 automobile accident.  The Board does not 
disagree with that finding.  However, the veteran has 
contended that he has headaches which began with the head 
injury he sustained in service.  Neither the report of the VA 
PTSD examination of the veteran in December 1998 nor a 
separate VA general medical examination in December 1998 
contain a medical opinion as to whether the veteran currently 
has a headache disorder, and whether any such disorder is 
related to the January 1973 motor vehicle accident in 
service.  

The veteran has also indicated that a deviated nasal septum, 
for which he has received medical treatment, interferes with 
his breathing and is a residual of the head injury he 
sustained in an automobile accident in service in January 
1973.  Although it is undisputed that the veteran sustained a 
head injury in service, the record does not contain a medical 
opinion as to whether the deviated nasal septum is a residual 
of the January 1973 motor vehicle accident in service.  

The RO's grant of service connection for residuals of a head 
injury has been limited to facial scarring for which a 
noncompensable rating has been assigned.  

Additionally, while the report of the December 1998 VA 
medical examination noted that the veteran has head and 
facial scars, the report did not indicate whether the scars 
were disfiguring, or whether they were tender and painful, or 
whether they were poorly nourished or ulcerated.  Such 
findings must be reported to permit an evaluation of the 
severity of residual scars of the veteran's head injury.  

Therefore, the claim for a compensable rating for residuals 
of a head injury is REMANDED to the RO for the following:

1.  The veteran should be accorded a VA 
medical examination to determine the 
nature and extent of the residuals of a 
head injury he sustained in service in 
January 1973.  The examiner should 
furnish answers to the following 
questions:  (a) Does the veteran have a 
current headache disorder which had its 
onset with a head injury sustained in an 
automobile accident during service in 
January 1973?  (b) Is the veteran's 
deviated nasal septum a residual of a 
head injury he sustained during service 
in the January 1973 motor vehicle 
accident?  (c) Are previously identified 
scars of the veteran's face and head 
disfiguring, tender, painful, poorly 
nourished, or ulcerated?  If 
disfigurement is found, the extent of 
such disfigurement should be described in 
detail.  

2.  The RO should then adjudicate the 
claim for a compensable rating for 
residuals of a head injury.  If a 
headache disorder is medically identified 
as related to the veteran's head injury 
in service, the headache disorder must be 
separately rated, but need not be 
assigned a compensable rating unless the 
evidence warrants such a rating.  If a 
deviated nasal septum is identified as 
related to the veteran's head injury in 
service, the disorder must be separately 
rated under Code 6502, but need not be 
assigned a compensable rating unless the 
evidence warrants such a rating.  With 
regard to scars of the head and face 
resulting from the veteran's head injury 
in service, the RO should consider (based 
on the findings to be reported on the 
above requested VA examination) the 
propriety of assigning one or more 
compensable evaluations based on 
Diagnostic Codes 7800, 7803, and 7804 and 
the holding of the United States Court of 
Appeals for Veterans Claims in Esteban v. 
Brown, 6 Vet. App. 259 (1994).  If the 
claim remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



